 1
 2
 3
 4
 5
                                    UNITED STATES DISTRICT COURT
 6
                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 7
 8   AHSAN BAJWA,                                           CASE NO. 1:19-cv-00938-NONE-SAB
 9                            Plaintiff,                      ORDER RE JOINT STIPULATION
10          v.                                                TO CONTINUE DATE FOR
                                                              SUBMISSION OF STATUS REPORT
11   UNITED STATES LIFE INSURANCE
     COMPANY,
12                                                            (ECF No. 23)
                              Defendants.
13
                                                              DEADLINE: JULY 13, 2021
14
15       On August 7, 2020, an order issued granting a stipulation to vacate the trial and pretrial conference

16 in this matter and directing the parties to file a scheduling report addressing whether a limited
17 reopening of discovery is needed and suggesting potential trial dates.      (ECF No. 21.) On June 29,

18 2021, an order issued granting in part and denying in part Defendant’s motion for summary judgment.
19 (ECF No. 22.)      On July 2, 2021, the parties filed a stipulation to continue the deadline to file the

20 scheduling report due to the unavailability of counsel.     (ECF No. 23.)

21       Accordingly, finding good cause to grant the requested extension of time, IT IS HEREBY

22 ORDERED that the parties shall submit a joint scheduling report on or before July 13, 2021.
23
     IT IS SO ORDERED.
24
25      Dated:        July 2, 2021
                                                        UNITED STATES DISTRICT JUDGE
26
27
28
29
30                                                      1

31
